Order entered December 13, 2013




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-13-00506-CV

                      FITNESS EVOLUTION, LP, ET AL., Appellants

                                               V.

                    HEADHUNTER FITNESS, LLC, ET AL., Appellees

                      On Appeal from the 429th Judicial District Court
                                   Collin County, Texas
                          Trial Court Cause No. 429-00529-2010

                                           ORDER
       We GRANT appellees James Duggan and Duggan Realty Advisors, LLC’s, unopposed

third motion for an extension of time to file their brief. We ORDER the brief tendered to this

Court by appellees on December 3, 2013 filed as of the date of this order.


                                                      /s/   DAVID LEWIS
                                                            JUSTICE